Citation Nr: 1538170	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 2003 rating decision that granted an initial rating of 30 percent for right knee with varus deformity and scarring (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for the right knee disability.

3.  Entitlement to a separate rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to February 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the RO awarded a separate 10 percent the disability rating for right knee instability.  As the separate rating did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

On June 24, 2015, the Veteran submitted claims for increased ratings for his service-connected left knee and hearing loss disabilities as well as a claim to reopen the issue of entitlement to service connection for sleep apnea.  The Board cannot take original jurisdiction of these claims.  They are referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The July 2003 rating decision contained CUE.  The law was not applied to the correct facts as known at the time of the rating decision, which manifestly changed the outcome. 

2.  At the time of the July 2003 rating decision, the right knee disability had undebatably manifested by limitation of flexion at most to 125 degrees, even considering painful motion and other factors; the evidence did not show ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

CONCLUSION OF LAW

The grant of an initial 30 percent disability rating for the right knee disability in the July 2003 rating decision contained CUE; the criteria for an initial 10 percent rating, but not higher, for the right knee disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2002); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2009 rating decision, the RO proposed to decrease the initial rating for service-connected right knee disability from 30 percent to 10 percent based on CUE in a July 2003 rating decision.  The Veteran was provided proper notice of this action pursuant to 38 C.F.R. § 3.105 in a May 2009 letter.  The RO implemented the decrease in the September 2009 rating decision on appeal.  Although the current ratings pertinent to the right knee are addressed in the remand section of this decision, the Board will also address whether the action decreasing the Veteran's initial rating based on CUE was proper.

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In July 2003, the RO granted an initial 30 percent disability rating for the right knee disability on the basis of limitation of extension under Diagnostic Code 5261.  The RO found right knee extension was limited to 20 degrees.

The Board finds that the RO's July 2003 finding that right knee extension was limited to 20 degrees was clearly and unmistakably erroneous because it was based on the incorrect facts known at that time.  

The facts extant at the time of the July 2003 rating decision undebatably do not show any limitation of extension.  The June 2003 VA examination shows that right knee flexion was to 125 degrees, with pain at 125 degrees, and that there was no evidence of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartage, removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

Under the law extant at that time, the Board finds that an initial 10 percent rating for the right knee disability was warranted on the basis of painful motion due to arthritis.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2002); Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991). 

The signs and symptoms of the right knee disability did not support a 10 percent rating on the basis of limitation of extension, which required painful extension, let alone a 30 percent rating, which required extension limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  Additionally, the law did not warrant compensable ratings on the basis of ankylosis (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).

In view of the foregoing, the Board finds that it is undebatable that an initial 10 percent rating for the right knee disability, but no higher, was warranted based upon the facts of record and law in effect at the time of the July 2003 rating decision.  To find otherwise would be error and there was a manifestly changed outcome.  Consequently, that rating decision's award of an initial 30 percent disability rating for a right knee disability contained CUE.  Therefore, it was proper for the RO to reverse the July 2003 award of an initial 30 percent disability rating for a right knee disability and award an initial 10 percent disability rating for a right knee disability as if it was awarded on the date of that decision.


ORDER

The July 2003 decision, to the extent it awarded an initial 30 percent rating for a right knee disability, contained CUE and an initial 10 percent disability rating for a right knee disability was warranted as if it was awarded on the date of that decision; thus, the appeal of this issue is denied.


REMAND

Although the right knee rating issues are on appeal to the Board, following the most recent December 2011 supplemental statement of the case (SSOC), an August 2015 VA examination of the right knee was scheduled.  The Board finds that the AOJ must readjudicate these issues in light of the new evidence.  

Accordingly, these issues are REMANDED for the following action:

Readjudicate the issues of (i) entitlement to an initial rating in excess of 10 percent for right knee instability associated with the service-connected right knee disability and (ii) entitlement to a rating in excess of 10 percent for a right knee disability.  If either of the benefits sought remain denied, issue a SSOC and return the case to the Board.  The SSOC must include consideration of the evidence received since the December 2011 SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


